Per Curiam:
It is not contended that before the act of 1887 a married woman could be arrested for a tort, but we cannot see that, in this particular, the old rule has been altered by that act. Whilst it is true, as stated by the learned counsel, that by force of that statute she may sue and be sued for torts in all respects as if she were a feme sole, yet this does not authorize her arrest, and this for the plain reason that suing and arresting are two things substantially different.
Judgment affirmed.